DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2019 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-11, 13, 15-20 of U.S. Patent No. 9619339. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 9619339 and is covered by the U.S. Patent No. 9619339 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 9619339
Instant Application
1. A method of storing secondary copies of data comprising: 

replicating source data stored in one or more primary storage devices in a native format to one or more replication storage devices different than the one or more primary storage  (corresponds to limitation A);
when the replication data is inaccurate, not performing the backup of the replication data and identifying a replication data backup failure; and when configuration settings prevent backup of the source data, instructing the media agent to automatically copy with one or more processors the source data to the one or more secondary storage devices to create the backup copy, based at least in part on a number of times the replication data backup failure has 
wherein the one or more secondary storage devices are different than the one or more primary storage devices and the one or more replication storage devices (corresponds to limitation B), 

and wherein the backup copy is stored in a backup format that is different than the native format (corresponds to limitation C); 

when the replication data is accurate, instructing a media agent to automatically copy with one or more processors the replication data to the one or more secondary storage devices to create the backup copy from the replication data, wherein the media agent converts the replication data in the native format to a backup copy in a backup format, and wherein the media agent associates the backup copy data with the source data as if the (corresponds to limitation 3);


 


(A) during a backup operation of replication data that is a replication of source data stored in a native format stored on one or more replication storage devices, automatically 








(B) and when the one or more computer processors determine that the replication data is inaccurate, automatically backing up the source data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices different than the one or more primary storage devices and the one or more replication storage devices, 

(C) and wherein the backup copy is stored in a backup format that is different than the native format of the source data. 








3. The method of claim 2 wherein when the one or more computer processors determine that the replication data is accurate, automatically backing up the replication data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices different than the one or more primary storage devices and the one or more replication storage devices, and wherein the backup copy is stored 

4. The method of claim 2 wherein the replication data is accurate when the one or more entries in the replication log and the one or more corresponding entries in the source log are the same.
5. The method of claim 1 further comprising determining whether the replication data is accurate comprises determining whether a replication operation was successful based at least in part on a length of time to process source log to replication log transactions.
6. The method of claim 2 further comprising determining whether the replication data is accurate comprises determining whether a replication operation was successful based at least in part on a length of time to process source log to replication log transactions.
8. The method of claim 7 wherein the replication data is accurate when the length of time is less than a processing time limit.
7. The method of claim 6 wherein the replication data is accurate when the length of time is less than a processing time limit.
7. The method of claim 6 wherein a replication agent queries a storage manager whether the replication operation was successful.
8. The method of claim 6 wherein a replication agent queries a storage manager whether the replication operation was successful.

9. The method of claim 2 wherein the replication data is inaccurate when one or more replication transactions have stopped.
6. The method of claim 1 wherein the comparing is performed by a replication agent.
10. The method of claim 2 wherein the comparing is performed by a replication agent.
10. The method of claim 1 wherein the comparing is performed by a storage manager. 
11. The method of claim 2 wherein the comparing is performed by a storage manager. 


As per claims 12-21, these claims are rejected on the ground of nonstatutory double patenting corresponding to the arguments given above for claims 11, 13, 15-20 of Patent No. 9619339 and are similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 9-14 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo (U.S. Pub. No. 2008/0028009 A1) in view of Aronoff et al. (U.S. Pub. No. 2002/0049776 A1), further in view of Brocco et al. (U.S. Patent No. 9,355,117 B1).
Regarding claim 2, Ngo teaches a method of storing secondary copies of data comprising: 
a backup operation of replication data that is a replication of source data stored in a native format stored on one or more replication storage devices (a primary copy is generally a 
Ngo does not explicitly disclose: during said backup operation, automatically determining with one or more computer processors comprising hardware whether the replication data is an accurate replication of the source data by comparing at least a portion of the replication data with a portion of the source data.

It would have been obvious to one of ordinary skill in art at the time of the invention was made to include during said backup operation, automatically determining with one or more computer processors comprising hardware whether the replication data is an accurate replication of the source data by comparing at least a portion of the replication data with a portion of the source data into systems and methods for continuous data replication of Ngo.
Motivation to do so would be to include during said backup operation, automatically determining with one or more computer processors comprising hardware whether the replication data is an accurate replication of the source data by comparing at least a portion of the replication data with a portion of the source data to overcome issue with database under replication are likely to incur at least some unsynchronizing events (Aronoff, paragraph [0007], line 3-4).
Ngo as modified by Aronoff do not explicitly disclose: when the one or more computer processors determine that the replication data is inaccurate, automatically backing up the source 
Brocco teaches: when the one or more computer processors determine that the replication data is inaccurate, automatically backing up the source data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices (backup jobs determining whether data is being properly/recently replicated to a secondary node, when data is not properly/recently replicated, performing backup on a primary node, col. 5, line 24-28, col. 6, line 29-65, noted, the indication of data is not being properly/recently replicated, thus, showing the inaccurate data between the primary and the secondary, which read on hen the one or more computer processors determine that the replication data is inaccurate, automatically backing up the source data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices as claimed).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include when the one or more computer processors determine that the replication data is inaccurate, automatically backing up the source data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices into systems and methods for continuous data replication of Ngo.
Motivation to do so would be to include when the one or more computer processors determine that the replication data is inaccurate, automatically backing up the source data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices to address the significant problems and shortcomings associated with current technologies utilized for backing up replicated data (Brocco, col. 1, line 53-55).
Regarding claim 3, Ngo as modified by Aronoff and Brocco teach all claimed limitations as set forth in the rejection of claim 2, further teach wherein when the one or more computer processors determine that the replication data is accurate, automatically backing up the replication data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices different than the one or more primary storage devices and the one or more replication storage devices (Brocco teaches backup jobs determining whether data is being properly/recently replicated to a secondary node, when data is properly/recently replicated, performing backup on a secondary node, col. 5, line 24-28, col. 6, line 29-67, noted, the indication of data is being properly/recently replicated, thus, showing the accurate data between the primary and the secondary, which read on when the one or more computer processors determine that the replication data is accurate, automatically backing up the replication data to the one or more secondary storage devices to create a backup copy of the source data on one or more secondary storage devices; in combination with the teaching of Ngo as a primary copy is generally a production copy of other ‘live’ version of the data and typically in native format, paragraph [0004]; periodically copy portion of data to other various internal or external data stores a replication copies maintained in a local memory or high-speed storage device, paragraph [0040]; secondary copy is a backup copy of primary copy data stored in backup format as opposed to native format in secondary storage, paragraph [0006]; also see paragraph [0038], noted, the backup copy in secondary storage is different than the source computing device and the high-seed storage device storing the replicated copies, thus the combination of Ngo and Brocco teaches one or more secondary storage devices different than the one or more primary storage devices and the one or more replication storage devices as claimed), and wherein the backup copy is stored in a backup format that is different than the native format 
Regarding claim 4, Ngo as modified by Aronoff and Brocco teach all claimed limitations as set forth in the rejection of claim 2, further teach wherein the replication data is accurate when the one or more entries in the replication log and the one or more corresponding entries in the source log are the same (Aronoff, fig. 1, paragraph 0041, line 21-30, transactions logs T1 and T2 are matched from the source system to the target system).
Regarding claim 9, Ngo as modified by Aronoff and  Brocco teach all claimed limitations as set forth in the rejection of claim 2, further teach wherein the replication data is inaccurate when one or more replication transactions have stopped (Aronoff, paragraph [0042], line 1-6, completion indicator is not available that indicate the transaction has stopped thus the data is inaccurate). 
Regarding claim 10, Ngo as modified by Aronoff and  Brocco teach all claimed limitations as set forth in the rejection of claim 2, further teach wherein the comparing is performed by a replication agent (Aronoff, Fig. 1, paragraph [0039], line 1-3 and paragraph [0042], line 1-10, reconcile process of replication system is equivalent to replication agent). 
Regarding claim 11, Ngo as modified by Aronoff and  Brocco teach all claimed limitations as set forth in the rejection of claim 2, further teach wherein the comparing is performed by a storage manager (Aronoff, paragraph [0038], 3-7, replication system is equivalent to storage manager).
As per claims 12, this claims is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claims 13-14, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 3-4 respectively and are similarly rejected.
As per claims 19-21, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 9-11 respectively and are similarly rejected.
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo (U.S. Pub. No. 2008/0028009 A1) in view of Aronoff et al. (U.S. Pub. No. 2002/0049776 A1) and Brocco et al. (U.S. Patent No. 9,355,117 B1), further in view of Shah et al. (U.S. Patent No. 8,671,072 B1).
Regarding claim 5, Ngo as modified by Aronoff and Brocco teach all claimed limitations as set forth in the rejection of claim 2, but do not explicitly disclose: wherein the replication data is accurate when metadata associated with the one or more data values in the replication data and one or more data values in the source data are the same.
Shah wherein the replication data is accurate when metadata associated with the one or more data values in the replication data and one or more data values in the source data are the same (determining the inconsistent when the metadata information between the replication information and destination inodes does not match, col. 3, line 51-55, col. 13, line 54-65, which implies when the metadata information between the replication information and destination inode does match, it is consistent, thus it read on wherein the replication data is accurate when metadata associated with the one or more data values in the replication data and one or more data values in the source data are the same as claimed).

Motivation to do so would be to include wherein the replication data is accurate when metadata associated with the one or more data values in the replication data and one or more data values in the source data are the same to allow received replication operation in arbitrary order (Shah, col. 2, line 23-32).
As per claims 15, this claims is rejected on grounds corresponding to the arguments given above for rejected claim 5 and is similarly rejected.
Claims 6-8 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo (U.S. Pub. No. 2008/0028009 A1) in view of Aronoff et al. (U.S. Pub. No. 2002/0049776 A1) and Brocco et al. (U.S. Patent No. 9,355,117 B1), further in view of Cassidy et al. (U.S. Patent No. 6,249,883 B1).
Regarding claim 6, Ngo as modified by Aronoff and Aronoff teach all claimed limitations as set forth in the rejection of claim 2, but do not explicitly disclose determining whether the replication data is accurate comprises determining whether a replication operation was successful based at least in part on a length of time to process source log to replication log transactions.
Cassidy teaches determining whether a replication operation was successful based at least in part on a length of time of said data replication process (Cassidy, col. 2, line 52-61, delay in operation time of data replication, that might indicate the failure of the computer system; which implies the failure of replication process), thus, the combination of teaching from Aronoff  as analyzing logs for determining whether the replication has made through, Fig. 1, paragraph 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include determining whether the replication data is accurate comprises determining whether a replication operation was successful based at least in part on a length of time to process source log to replication log transactions into systems and methods for continuous data replication of Ngo.
Motivation to do so would be to include determining whether the replication data is accurate comprises determining whether a replication operation was successful based at least in part on a length of time to process source log to replication log transactions to improve monitoring services for reducing the risk of interference that occasionally prevents reliable access to the data and operation services (Cassidy, col. 2, line 33-35).
Regarding claim 7, Ngo as modified by Aronoff, Brocco, and Cassidy teach all claimed limitations as set forth in the rejection of claim 6, further teach wherein the replication data is accurate when the length of time is less than a processing time limit (Cassidy, col. 2, line 46-51 and line 61-62, failure occurs when excessive duration of the replication operation, which implies replicated data is normal/accurate if it is not excessive duration of the replication operation).
Regarding claim 8, Ngo as modified by Aronoff, Brocco, and Cassidy teach all claimed limitations as set forth in the rejection of claim 6, further teach wherein a replication agent queries a storage manager whether the replication operation was successful (Aronoff, Fig. 1, 
As per claims 16-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 6-8 respectively and are similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/KEN HOANG/            Examiner, Art Unit 2168